FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 10, 2022

                                      No. 04-22-00450-CV

       REYNOLDS ENERGY TRANSPORT, LLC and Reynolds Transportation, Inc.,
                             Appellants

                                                v.

    PLAINS MARKETING, L.P., Plains All American Pipeline, L.P., Plains Pipeline, L.P.,
                                   Appellees

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2022-CI-11568
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER

Sitting:       Beth Watkins, Justice
               Liza A. Rodriguez, Justice
               Lori I. Valenzuela, Justice

        On October 6, 2022, appellants filed: (1) a “Motion for Appellate Review Under Rule
24.4”; and (2) an “Emergency Motion for Temporary Relief and Stay in Connection with Rule
24.2 Motion.” Both motions challenge the trial court’s October 5, 2022 order setting a
supersedeas bond to stay execution of an underlying sanctions judgment against appellants.
Appellees subsequently filed a response to appellants’ emergency motion. After reviewing
appellants’ emergency motion and appellees’ response, we DENY appellants’ “Emergency
Motion for Temporary Relief and Stay in Connection with Rule 24.2 Motion.” We further
DENY appellants’ “Motion for Appellate Review Under Rule 24.4” to the extent that the motion
challenges the trial court’s inclusion of the amount of the underlying sanctions judgment in the
calculation of the supersedeas bond.

       We invite appellees to file a response to appellants’ “Motion for Appellate Review Under
Rule 24.4” to the extent that the motion challenges the interest rate applied in the trial court’s
October 5, 2022 order. Appellees’ response, if any, is due by October 22, 2022.



                                                     _________________________________
                                                     Beth Watkins, Justice
                                                                             FILE COPY



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court